Case: 1:17-md-02804-DAP Doc #: 1154 Filed: 11/28/18 1 of 2. PageID #: 28499




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


   IN RE: NATIONAL PRESCRIPTION                  )      CASE NO. 1:17-MD-2804
   OPIATE LITIGATION                             )
                                                 )      SPECIAL MASTER COHEN
   THIS DOCUMENT RELATES TO:                     )
   “Track One Cases”                             )
                                                 )
                                                 )      DISCOVERY RULING NO. 10
                                                 )

          In anticipation of a weekly discovery teleconference held on November 15, 2018, the parties

   submitted to the Special Master written communications they had traded regarding the deposition

   of Walgreens witness Sean Barnes. Barnes is an IT manager who was in charge of technological

   systems compliance, including Walgreens’ controlled substance ordering system.             Plaintiffs

   complained that Walgreens had not produced much of Barnes’ custodial file before his deposition,

   and so wanted to re-open it for five hours. Walgreens responded that plaintiffs’ request was not

   well-taken. Via email, the Special Master ruled in favor of plaintiffs, as follows:

                  I have reviewed all submissions related to Ps’ request that Mr. Barnes’
          deposition be re-opened.
                  I reject Walgreens’ assertion that Plaintiffs “identified nothing material in
          Mr. Barnes’ [late-produced] documents that you were unable to question Mr. Barnes
          about in his deposition.” Desh letter (11/1/18). To the contrary, see Mougey letter
          at 3 (11/13/18). Moreover, the simple fact that 40% of Barnes’ documents were
          produced post-depo is reason enough for re-opening, even without more definite
          proof that some of those documents raised issues that Ps could question him about.
                  Accordingly, I rule that Plaintiffs are permitted to re-open the deposition of
          Mr. Barnes for up to 3 hours to complete his deposition, and that whatever amount
          of time is used only counts against Plaintiff’s total deposition allowance as a single
          deposition.
Case: 1:17-md-02804-DAP Doc #: 1154 Filed: 11/28/18 2 of 2. PageID #: 28500



                  Going forward, Walgreens (and all parties) must do a much better job of
          getting full custodial file production finished well before the deposition, including
          privilege review. I understand that 100% production is probably unattainable, but
          60% does not come close to being acceptable. If you all have to figure out a
          different way to get this done – for example, production with claw-back rights – then
          you need to do that.
                  I am not happy about having to make this ruling and do NOT want this to be
          precedential for re-opening depos. You need to get your document productions out,
          so that depo questioning can be comprehensive in one go.

   Email from Special Master to parties (Nov. 15, 2018 8:36 AM).

          Walgreens then asked the Special Master to formalize this ruling, so that it could object. This

   is the requested formal ruling.

          Because the parties’ communications on this issue indicate they have already formed

   potential objections, the Special Master rules that parties must file any objection to this Discovery

   Ruling on or before November 30, 2018. A successful objection must demonstrate abuse of

   discretion. See Fed. R. Civ. P. 53(f)(5); Order of Appointment (docket no. 69) at 5.

          RESPECTFULLY SUBMITTED,

                                                         /s/ David R. Cohen
                                                         David R. Cohen
                                                         Special Master

   Dated: November 28, 2018




                                                    2
